 MARYLAND CUP CORP.Maryland Cup CorporationandInternational Unionof District 50, United Mine Workers of America.Case 5-CA-4211-2September 10, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn April 16, 1969, Trial Examiner John G. Greggissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.The Trial Examiner found that the RespondentviolatedSection 8(a)(3) and (1) of the Act bydischargingMrs. Esther Morris on September 23,1968.He found that the reason given for herdischarge, excessive absenteeism, was pretextual andthat in fact she had been terminated because of heractivities on behalf of the UnionWe do not agree.While we adopt his finding that the Respondent wasaware of Mrs. Morris's prominence in the Union'sorganizing campaign and was aware of her remark,uttered after the Union lost an election in August1968, to. the effect that "we will be back next year,"itisour opinion that the evidence adduced at thehearing does not support the conclusion that she wasdischarged for discriminatory reasons.The Respondent contends that Mrs. Morris hadbeen warned twice in 1968 about her attendancerecord and, in September 1968, her absenteeismbecame aggravated. The record indicates that shewas on vacation for the week of August 19-23 andthen was on a previously approved leave of absencefrom August 26-30. She did not report to work fortheweek of September 2-6.Whether the latterabsence was authorized in advance was in dispute atthe hearing, and the Trial Examiner did not resolvethe conflicting testimony. The record does indicate,389however, that even if the final week of absence wasapproved before it was taken, as Morris claimed,the approval was given not by her own supervisor,who had authorized the first 2 weeks of leave, butby a leadman. There is no showing that the leadmen,had ever informed Morris' supervisor that he had-toldMorris to take a third week off. Mrs. Morrisworked the week of September 9-13, but she did notreport for work during the week of September16-20.Although it is questionable whether shecompliedwithaplantrulerequiringthatanemployee call in when absent for 3 days,'Respondentdoesnotcontendthatshewasterminated solely for allegedly violating this rule.When she came in to claim her check on Friday,September 20, she was told to pick it up Mondaymorning at the personnel office. On reporting tothat office on Monday. September 23, 1968, Mrs.Morris was informed by Mr. Weber, a personnelassistant, that she was terminated.'The Trial Examiner's conclusion that the reasonadvanced by Respondent was pretextual is based inpart upon his finding that certain supervisory andmanagement personnel expressed slightly differentreasons for the discharge Thus, production managerRitgertapparently thought that she had beenterminated for failure to call in within three days ofher absence.We are unwilling to accord greatimportance to his opinion, or to any conflict it maypresent, as he was only tangentially involved andmay well not have been fully informed. The TrialExaminer also thought it significant that herpersonnelcardlistedherasdischargedfor"absenteeism, poor working habits" despite the factthat there was no evidence that her performance hadbeen unsatisfactory.We can accord little probativevalue to the additional reference to poor workinghabits;thisdoesnotnecessarilyindicatethatRespondent was searching for a pretext, but may aslogicallybetakentoindicateRespondent'sknowledge that, in addition to her record ofabsences, she had frequently reported to work lateand left early, as detailed hereinafter.''Mrs.Morris claims that she complied with the rule,but her -owntestimony is contradictory.She testifiedthat she knew she should havecalled in on herfirstday out, but that she did not attempt to do so untilthe second day, Tuesday At one point, she testified that she called inTuesday butthe line was busy, later, she claimed that she had called intwice that day but that no one answered the phone.She testified that shecalled in after 4 p.m. Wednesday and told a woman that she would be outsick for theremainderof the weekThe Respondent denies ever receivingthismessage.Mrs Morristestifiedthat she did not know the identity ofthe woman who took the message,the page covering the day in questionwas torn out of the call-in book next to the telephone and was neverrecovered.'MrWeber testifiedthat before he told her that she was terminated,Mrs Morris presented a medical excuse for the prior week and asked foran additional 1 or 2 weeksoff "since shewas not feeling quite up to pareven though the doctor's note said that she could return on the 23rd " MrsMorrisdenied asking for extra timeoff.The TrialExaminer made noresolution of these conflicting versions of the meeting.'Mrs. Morris testified, and MrWeber denied,that on September 23 thelatter toldher she was terminated for not calling in within 3 days, sloppywork habits, and eating and drinking on the line The Trial Examinermade no credibility resolution of these conflicting versions of the meeting,as indicated above178 NLRB No. 59 390DECISIONSOF NATIONALLABOR RELATIONS BOARDWhile the voluminous records adduced at thehearing are somewhat confusing,it is clear that inthe 15 months that she was employed,Mrs.Morriswas absent at least 60 times and was late or leftwork early 18 times. Some of these absences mayhave been excused,but their sheer number supportsRespondent's contention that she was unreliable andcould not be depended upon to man her workstationon a regular basis.Mrs.Morris's job,removing cups from a conveyor belt and packingthem in boxes,was one that had to be performedregularly if production schedules were to be met.Although the Trial Examiner made no finding inthis respect,the record convinces us that,due to hererraticattendance,Respondent could reasonablyhave believed that her continued employment wouldhave a deleterious effect on its production schedules.While differences in length of employment renderdifficult analogy to the records of other employees,itwas established at the hearing that discharges byRespondent for absenteeism were numerous.Inreachingourconclusionherein,we findnoteworthy the absence of any union animus on thepartofRespondent.An election was held atRespondent'splant on August 23, 1968, which theunion lost.No independent violations of Section8(a)(1), in connection with the election or otherwise,areallegedorshown.DespiteMrs.Morris'sprominent role in the organizing campaign, itappears that after the election Respondent wasextraordinarily lenient with her. Even though, as theTrial Examiner found,Respondent had spoken toher on two occasions,inMarch and June 1968,about her absenteeism,she was not penalized formissing work but was allowed to return to work.Her high rate of absence,reported or not,continuedafter that date to the time of her discharge. Evenwhere an employee may report the reasons forcontinued absence,ormay have what appear to bejustifiable excuses for such absences,an employermay well decide that an absence-prone employee isof no value to his business. It would appear that theRespondent here had an ample basis for reachingsuch a decision as to Mrs. Morris.In our view, theGeneral Counsel has not satisfactorily establishedthatMrs.Morriswasdischargedforunionactivities,and we shall dismiss the complaint herein.ORDERPursuant to Section10(c) of the National LaborRelationsAct,asamended,theNational LaborRelations Board hereby orders that the complaintbe, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G. GREGG, Trial Examiner:This proceeding underSection 10(b) of the National Labor Relations Act washeard in Baltimore,Maryland,on January 30 and 31,1969, and February 6, 1969,pursuant to due notice. Thecomplaint,which issued on December 10, 1968, on achargedatedSeptember 25, 1968, alleged that theRespondent engaged in unfair labor practices proscribedby Section 8(a)(1) and(3) of theAct bydischarging anemployee because of her union activities.The Respondentanswered generally denying the charges. Briefs were filedby theRespondent and the General Counsel and havebeen carefully considered.The motion of the GeneralCounsel to correct the record as to certain minor errors asset forth in his Appendix A [omitted from publication] tothe brief of the General Counsel is hereby granted.Upon the entire record in the case and from myobservation of the demeanor of the witnesses as theytestified,there are hereby made the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is and at all times material herein has beena corporation duly organized under and existing by virtueof the laws of the State of Maryland having a place ofbusiness in Baltimore County,Maryland,where it isengaged in the manufacture and sale of paper products.Respondent,in the course and conduct of its businessoperations,duringthepreceding12months,arepresentative period,purchased goods valued in excess of$50,000 which were shipped directly from points locatedoutside the State of Maryland.During the same periodRespondent sold and shipped products valued in excess of$50,000 directly to points and places located outside theState of MarylandRespondent is, and at all times material herein hasbeen, engaged in commerce within the meaning of Section2(6) of the Act.IL THE LABOR ORGANIZATION INVOLVEDInternationalUnion of District 50, UnitedMineWorkers of America, is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaintalleges that the Respondent did, on orabout September23, 1968,terminatethe employment ofEstherMorris and has at all times since that date failedand refused to reinstateher toher formeror substantiallyequivalentpositionbecauseofhermembership in,assistanceto,or activity on behalf of the Union, orbecause she engaged in concerted activitieswith otheremployeesof theRespondentfor the purpose of collectivebargaining or mutual aid or protection,and thattherebytheRespondent did discourage and is discouragingmembership in a labor organization by discrimination inregard to hire and tenure of employment or terms orconditions of employment,and did interferewith,restrain,andcoerce its employees and is interfering with,restraining,and coercing its employees, in the exercise oftheir rights guaranteed in Section7 of the Act, and didthereby engage in and is thereby engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act MARYLAND CUP CORP.391A. The UnionActivitiesof Esther MorrisEstherMorris testifiedessentiallythatshewasemployed by the Respondent on June 12. 1967, and wasterminatedon September 23. 1968. She started at anhourly rate of pay of 51.64 and at the time of herterminationwas being paid at the rate of $2.09 per hour,enjoyingseveralraisesduring the period of heremployment.Morris testified that she became involvedwith District 50 of the United Mine Workers of America,then signed a unioncard in January 1968, and further thatshe solicited other employees at the Owings Mill plant tosignauthorization cards.Morris testified further thatduring the campaign she had passed out literature onbehalf of the Union on three or four occasions, passingout literature at the Owings Mill plant in February 1968.and March 1968. Her name was included in the literatureas a union adherent, in fact as a member of the organizingcommittee.Morris also testified that she wore badges,buttons,andblouses indicatinghersympathy andadherence to the Union. She started wearing badges in themonth of July 1968. wearing the buttons, a blouseindicating union sympathy and badges alternately. She didthis from July 1968, until the start of her vacation onAugust 19, 1968.Morris testified to discussions which she had withAmlong. plant manager at OwingsMill,on numerousoccasionsbeginning in themonth of July when Amlongwould visit the packing lines daily to talk with employeesincludingMorris. These discussions went on for a perioduntil the time that Mrs. Morris started her vacation onAugust 16, 1968, and had to do with the subject of theUnion. Mrs. Morris testified additionally to conversationswithMr.Freedman,theRespondent'sheadofmanufacturing, who in the course of a meeting gave alecture in which he discussed the subject of the Union.At the end of the lecture, according to Morris,Freedman asked it anyone had anything to say andMorris was given the opportunity to speak, Morris thentold Freedman that she had beeninsultedby the lectureand objected to his calling active union members "unionpushers."Morristestified that this latter confrontationwith Freedman took place on August 14, lust 2 daysbefore she entered on her vacation.Morris testified further, that at the time the electionwas held, August 23, 1968, she' was an observer for theUnion at both sessions She also attended the conferenceheld just prior to the election with representatives of theRespondent. At this conference Morris objected to havingthe employees led to the election stage by leadmen orsupervisors. She also attended the counting of the ballotson the day of the election, in the company of theRespondent'shierarchy,includingAmlong,Ritgert,Freedman, Johnson, Haulsee, Levi, and all the departmentheads.At the counting of the ballots which indicated adefeat for the Union, Morris was one of several whostated "we will be back next year."Icredit the testimony of Esther C. Morris whom Ifound to be a straightforward and sincere witness, relativeto her unionactivity as outlined above and her discussionsconcerningtheUnionwithrepresentativesof theRespondent.Thecredibleevidenceofrecordpreponderantly supports a finding and I find that EstherMorris was an active union supporter and that theRespondent was aware of her activity. I find that theRespondent was aware of Morrisunionactivity as earlyas February 16, 1968, when leaflets were distributed to theemployees on all three shifts. Morris actively engaged inthe distribution of this leaflet, prominently identifying heras a member of the organizing committee. Under thesecircumstances I land that the Respondent had knowledgeof her activity and her role in the campaign dating fromthattime,aswellasthroughout the period frommid-February through the date of the election in August1968.B The Discharge of Esther MorrisMrs. Morris testified that when she was hired she wasinstructed that the policy of the Respondent was that anemployee absent because of sickness was to call in withina 3-day period. The employees were given a telephonenumber to call. Testimony of record also indicated thatshewas supplied with a copy of the Respondent'spublished work rules.Morris testified that she discussed her vacation aboutthe second week in July with her supervisor Crais,indicating that a vacation in August would be satisfactory,and that Crais had given her on August 19 for hervacationweek.According toMrs.Morris, she thenrequested and he granted an additional 2-week leave ofabsence to follow her week's vacation.Mrs.Morristestified thatCrais inquired what she was going to doduring that time and she told him she was going to take atrip.According to Mrs Morris, Crais told her to reporthack to work on September 3, but as she was in a rushshe did not realize that a return on this date would onlyhave meant a one week instead of a two week extension.She later called the plant and talked to Bob Johnson andwas told by Johnson that instead of returning onSeptember 3, she could return on September 9, whichwould give her the additional 2 weeks leave of absence.Mrs.Morris testified that during her vacation shevisited the plant on the Thursday prior to the election forthe purpose of attending a meeting for the employees onthe second shift. She testified that she returned to work onMonday September 9, 1968. She then worked the entireweek from the 9th to Friday the 13th. She was due toreturn to work on Monday the 16th. According to Morris,she was out the week of September 16, but she called theplant on Tuesday, September 17, and got a busy signal.she called againWednesday afternoon a little after 4o'clock and talked with a young lady whom she could notidentify. She asked this individual to give Bob Johnson amessage that she was sick and would be out for the rest oftheweek.Morris testified that she saw a doctor onWednesday,September 18, and received a medicalcertificate from the doctor.Morris testified that on Friday, September 20, 1968,during that same week that she was absent for illness, shewent to the plant to pick up her paycheck. According toMorris, Johnson greeted her with the remark "1 thoughtthat you had quit. No one had heard from you " Morrisdented this and told Johnson of her phone call. Johnsonwas unable to locate her check, told her to report intopersonnel onMonday morning. When Morris did so,Weber, a personnel assistant for the Respondent told herthatno one had heard from her and that she wasterminated, giving as the reason, absenteeism for notcalling in within three days, sloppy work habits, andeating and drinking on the line.Morris testified that she had never been warned nordisciplined for any reason by the Respondent, except forthe receipt of a slip relating to a missing tube in April or 39 2DECISIONS OF NATIONAL LABORRELATIONS BOARDMay 1968.Mrs.Morris specificallydenied that herSupervisor Crais had ever talked to her or warned herabout absenteeism or lateness.The record is devoid of anyindicationthatMrs.Morrisworkwas other thansatisfactory,and indicates that during her tenure she wasgiven several raises.David Levi,personnel director for the Respondent forover 11 years,testified that the Respondent had a practiceof discharging employees for excessive absenteeism andthat roughly during the period September 1, 1968, toOctober 21,1968, approximately 20 to 35 employees weredischarged for that cause. Mr Levi testified significantlyas follows:Q. What is that policy'?A.We of course require the employees who areabsent to call in.Q. This is obviously an unexcused absence that I amreferring togA.Andemployees who absent themselves withoutcalling in subject themselves to disciplinary action bynot calling in by the 3rd day'?Q Would this be cause for termination?A. Notnormally, noQ. So what is the general nature of the policy?A. The general absentee policy is that when a personisabsent or his absenteeism gets to a point where itaffects our production or scheduling requirements, wehave to release that person from our employ .Levi testified further that if a person had excessiveabsenteeism and called in during a period of a 3-dayabsence, that would have a bearing on the consideration ofher overall absence record in terms of discipline.However,according to Levi, it would have had no bearing on Mrs.Morris discharge Levi testified that whether or not Mrs.Morris had called in would not have had any bearing onher case because of the nature of her absenteeism,becauseshe was discharged for "excessive" absenteeism.Levi testified further in connection with the call-intelephone,that the telephone is located in the productionarea out on the floor. He testified that no one is givenresponsibility for answering that telephone and that thetelephone could be answered by anyone when it rings. Levitestified that the Respondent"attempts" to make a recordof calls that come in relative to absences.Calls whichcome to the telephone relative to absences are noted in abook marked"Absentee Log Book." Levi stated that noone has specific responsibility for maintaining this logbook.According to Levi, when the question arose as towhether or not Mrs. Morris had called in on the dates inquestion.he examined the log book for September 17through September 20 and found that those pages weremissing from the log book.An investigation was made butthe pages were not found, nor did the Respondent find outwhat happened to those pages.Levi testified that the Respondent tries always andconstantly to review the attendance records of all of itsemployees,that this is basically one of the responsibilitiesof the department heads; the production department."When it appears that a person's record is getting to aproblem stage or approaching a problem stage, or hasbeen drastically changing from a good record to a poorone, we try to counsel these people and talk to them; orrather with them."Levi testified that this is normally doneby the department head,who in the case of Mrs. Morriswould be Crais. Levi testified that if the discussion is notheeded,and the poor record continues, and further counseland further talks by the department head or by othermanagement people in the plant does no good, theRespondent many times has to terminate the employee forthat reason.Testimony by Crais, Morris supervisor, indicated thatwhile he was her supervisor he talked to Morris about herabsence record and her lateness record two times: once onMarch 13, 1968, about absenteeism, and once on June 27,1968, about absenteeism and lateness. According to Crais,he made a notation of these discussions on the back of herpersonnel card and in fact there is such a notation on thecard.Crass stated that he told Mrs. Morris that if herabsenteeism continued he would have to release her. Hestated that her absenteeism straightened up a little afterthe first warning and that he called her into the officeagain in June at which time Mrs. Morris gave him herexcuse. Crais testified that he told her this time that if hehad to talk to her every couple of months about herexcessive absenteeism he would have to terminate her.Crais stated that, concerning Mrs. Morris' vacation leave,he authorized her only I additional week after hervacation. Crais stated that Mrs. Morris was supposed toreturn to work the day after Labor Day which would beSeptember 3 on a Tuesday and that the first time heheard from Mrs. Morris was on Wednesday, September 4,when she called him on the call-in phone and askedwhether she was still carried on leave of absenceWhen hesaid no, that he had only authorized her to be gone iweek, according to Crais, Morris said that she had askedfor 2 weeks and they were having a discussion on thiswhen Crais finally told MrsMorris that since it wasalreadyWednesday and she had missed Tuesday andWednesday, and there were only 2 more days left in theweek, he authorized her to be off for the rest of the weekas a leave of absence. While Crais in his testimony couldrecall specifically that he had warned Mrs. Morris abouther absenteeism and had warned her of an impendingdischarge. and could recall that she had discussed withhim the reason for her absences, he could not recall any ofthe reasons advanced by Mrs. Morris. Although Mrs.Morris had worked for him for 9 months, 'Crais statedthat the first time he had discussed her absenteeism withher was on March 13, 1968. From my observation ofCrais as he testified and his testimony I found him evasiveinhisanswers and strained in his effort to testilyconcerning his version of the alleged warnings given toMrs.Morris I do not credit his testimony. While thenotations onMorris personnel card indicate that Crasstalked toMorris about absence and lateness, 1 amconvinced in view of straightforward and sincere testimonyof Morris that the discussions at most were casual and notof a nature to satisfy the execution of the stated policy ofthe Respondent which would require the counselling andfurther counselling of employees prior to discharge.Schoonmaker, who was Mrs. Morris' supervisor in theplace of Crais at the time of Morris' discharge, testifiedthat on the 19th of September, Bob Johnson, the workingleader, informed him that Crais had instructed Johnson towatch certain employees and that Esther Morris was oneof them. After listening to Johnson's statement aboutMorris'absenteeism,Schoonmaker discussed it withCrais,who said he had talked to Morris twice, and thatSchoonmaker should refer to Crais' personnel file where itwas noted by Schoonmaker that Crass had talked to Mrs.Morris twice. Schoonmaker testified as follows:Q. Incidentally whenMr. Johnson said that Mr.Crais told him to watch Esther Morris, did he say hewas to watch her for any particular thing) MARYLAND CUP CORP.393A. No. That her absentee record was in excess andany more might be cause for dismissal.Schoonmaker testified that he examined Morris' recordinCrais'personnel file and then discussed it withAssistant Plant Manager Ritgert. and "it was decided atthat time that she should be dismissed because ofexcessive absenteeism." Said Schoonmaker, "l turned itover to Mr. Ritgert, which the final decision was thenmade."ForhispartRitgerttestifiedthatwhenSchoonmaker came to him after Schoonmaker haddiscussed the matter with Crais, "These two had reacheda decision to let her go," and that he was asked for hisopinion,which was to concur in the decision. Followingthis.Ritgertcalledthepersonnelofficeand gaveinstructions that he would like to remove MrsMorrisfrom the payroll because of excessive absenteeism. Ritgerttestified that afterMrs.Morris was terminated he wasapproached by employee Turnbaugh who queried him asto the reason Morris was discharged. Ritgert testified hetold Turnbaugh that Morris was discharged for excessiveabsenteeism. In her testimony Turnbaugh stated thatRitgert said that Morris was discharged because of herabsence of 3 days without notice. It would appear thattherewere variances in the versions of the dischargeadvanced by Ritgert. and Schoonmaker. Schoonmakerindicating that the final decision was made by Ritgert,Ritgert indicating that the decision had already been madeby Crais and Schoonmaker. It is clear from the recordthat whether it was the final decision of Schoonmaker orRitgert or not, their role in the decision was playedwithout personal knowledge of the record of Mrs. Morris.It is also clear that Schoonmaker who was then Morris'departmentheaddidnotcounselMorrisonherabsenteeism. I do not credit Ritgert's statement that hetold Turnbaugh that Morris was discharged for excessiveabsenteeism.Ritgert appeared evasive in his testimonyand while indicating that he was not aware that Morriswas engaging in conduct on behalf of the Union, statedthat he was present at the meeting at which Freedmanspoke and Mrs. Morris objected to some of his remarks. Isimply do not credit the testimony of Ritgert. I creditTurnbaugh's version that Ritgert told her that Morris wasterminated because of her absence without call-in.C. Discussion and ConclusionsThe issue is whether Mrs. Morris was terminated bythe Respondent because of her union activities, or becauseof the reasons advanced by the Respondent; absenteeismand poor work habits. In determining this question theburden of proof is on the General Counsel to establish andsustaintheallegationsofthecomplaintbyapreponderance of the credible and probative evidence ofrecord. There is no question on this record but that Mrs.EstherMorris engaged in activities protected by Section 7of the Act and, as found hereinabove, that the Respondentknew of such conduct prior to the discharge.In determining whether Mrs. Morris' discharge was forunion activities or for cause it is necessary to consider theemployer's true underlying motive. Even though a lawfulcause for discharge is available it is no defense where theemployee is actually discharged because of his or herunion activities.N.L.R.B. v. Ace Comb Company,141NLRB 489. In determining the question of motive there isno compulsion to accept the employer's assigned reasonfor discharging employees "when there is reasonable causefor believing that the ground put forward by the employerwas not the true one, and that the real reason wasdissatisfaction with the unionactivity," Great AtlanticandPacificCompany, Inc v. N.L.R.B,354 F.2d 707, 709(C. A. 5).Ihave considered carefully the testimony of this recordand I am persuaded that Morris was discharged becauseof her union activity. I am convinced that there was morethan a coincidental connection between her union activitiesand her termination. The record reveals activity by Mrs.Morris in support of theunion duringthe campaign,increasing in intensity as the time of the electionapproachedOn the day of the election Mrs. Morris wasvery much in attendance and very active. At the earliestopportunity, within the period of one month thereafter,theRespondent,basedontheallegedexcessiveabsenteeism of Mrs. Morris terminated her employment.At this time aside from the question of absenteeism, MrsMorris appeared on the record to have been a satisfactoryemployee rewarded with several increases in pay. Underthese circumstances. in my opinion a convincing case ofdischarge for cause would have to be made to overcomethe inference that the discharge was due to her unionactivities.DannenGreen andMillingCompany v.N.L.R.B.,130F.2d 321, 328 (C.A 8). While unionmembership or activities does not insulate an employeeagainst termination, cause may not be asserted to shieldan employer against the consequence of a discriminatoryterminationwhere the employee would not have beenterminated but for his union activities or membership. Thecircumstances of each case must be weighed to determinewhatmotivationstrulydominate the employer indischarging the employees.N.L.R.B. v. Jones SausageConpan} and Jones Abbatior Company,257 F.2d 878,(C.A 4). An employer may discharge employees as hesees fit;may discharge in the interest of efficiency, orfrom personal animosity or mere whim, but in dischargingan employee he may not discharge him on the grounds ofunion affiliation or activity.A justifiable ground fordismissal is no defense if it is a pretext and not themoving cause. NL.R B. v. Solo Cup Company,357 F.2d521 (C.A. 8).In the case at hand I am convinced that the cause forthe discharge advanced by the Respondent was pretextualand that Mrs. Morris would not have been discharged butfor her union activity.The Respondent contends that Morris was dischargedforexcessiveabsenteeism in conformancewithawell-established practice of the Respondent to dischargeemployees with records of excessive absenteeism. TheRespondent to support this contention, provided evidenceof other alleged discharges by the Respondent. It isinteresting to notein examiningthe records of the otheremployees allegedly discharged by the Respondent forexcessive absenteeism that some of the discharges werebased exclusively on absenteeism, while others includedthe additional charge of "poor working habits" or "poorworker " Some included comments such as "do notrehire,""would not rehire," "good worker when here,""very poor worker," and "would not rehire." It is notpossible to make an intelligent or meaningful comparisonbetween these examples of discharge and that of Morris.Thereisnoway of ascertaining the breadth and scope ofthe judgment made in these cases nor any reasonablemethod of comparing these discharges with that of Mrs.Morris. It does appear that poor work habits were citedas the basis for a determination not to rehire in manycases.Morris' personnel card, like several others, includedthenotation"discharged.absenteeism,poorworkinghabits, do not rehire." 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no question but that on this record theRespondent's rules clearly requiredMrs. Morris to giveproper notice in case of absence from work The rulesincluded the caveat "if unable to contact the departmenthead you should leave a message with the working leaderin your department or if he is not available, secure thename of the person taking your telephone message." Therule indicated that noncompliance with this rule would hecause for appropriate disciplinary action. There is noindication of what that action might be. The same is truefor absenteeism.Many of the cases advanced by the Respondent insupport of its contention that the Company had a longand well-established practice of discharges for excessiveabsenteeism simply do not support that contention. Aswas brought out in the testimony of record, some of theexamples involved employment of only several daysduration where the employee did not return the followingweek.While these are labeled as discharges forabsenteeism by the Respondent, it is clear that theRespondent used an extremely broad brush in socategorizing the discharge and that these examples havelittle if any similarity to the case of Mrs. Morris In myview littleweightmay be accorded them for theproposition that the employee involved was actuallydischarged for excessive absenteeism within the meaningof the terms as explained by Levi, the Respondent'spersonnel director, and which- includes the element ofimpact of absenteeism on production. Additionally, otherexamplesadvancedbytheRespondentinvolveemployment of a much shorter duration than that of MrsMorris and similarly are not comparable An examinationof those few examples having at least a basic similaritywith the case of Mrs Morris in that the length or term ofemployment extends over at least a period of one year ormore reveals again no basis for meaningful comparison.Most significantly, while the numbers of days of absenceappear at first blush to be comparable, on furtherexamination it becomes clear that in thecaseofMrs.Morris, for the year 1968, her record of unexcusedabsences, totaling approximately about 5 from January 1,1968, toAugust 30. 1968, could as reasonably becharacterizedas a fairly good record rather than a"horrible" record. Additionally, the other cases advancedby the Respondent provide no basis for a determination ofthe nature of the absence involved, or whether excused ornot excused.While the evidence of record establishes thefact that the Respondent indeed discharged employees onthe broad grounds of absenteeism, in the absence of moremeaningful criteria for comparison I am not inclined toview the discharge of Morris as conforming to any patternwell-establishedonthisrecord.Testimonyadducedthrough the Respondent's managers indicates that theRespondent's policy in its application would requiredischarge where the excessive absenteeism interfered withproduction. There is no manner in which there may bedetermined from this record the yardstick by whichinterference with production was to be determined or if infact such a yardstick existed. Nor is it possible from therecord to determine whether any judgment was exercisedindetermining whether or not Mrs. Morris' absenteeismmet. the criterion of interfering with production.On the,contrary, the testimony of record would indicate that nosuch judgment was made at any time in the procedurestartingwith Johnson's notice toSchoonmakerthatMorris was to be watched and culminating in thedischarge for absenteeism and poor work habits.Additionally,while the Respondent advanced "poorwork habits" and "eating on the line" as additionalreasons forMorris' discharge, the testimony of recordcompletely negates these assigned causes On the contrary,the record indicates that Mrs. Morris was complimentedon her work and in fact, and most significantly, givenseveral pay raises during the period of her employment.Accordingly, in assigning these causes as the basis forMrs.Morris' termination, I am persuaded that theRespondent was advancing pretextual reasons for thedischarge in an effort to clothe the discharge withapparent legitimacy and to obscure the true motive for thedischargeIam convinced and I find from the testimony of recordand for each of the reasons herein discussed that theRespondent, aware of the increasing tempo of Mrs.Morris' union activity, and anticipating continued activityby her in line with her statement that "we will be backnext year," used the absentee record of Mrs. Morris as apretext for her discharge, thereby attempting to obscurethe true motivation for the discharge which was toterminate her employment because of her union activityprotected by the Act, and that such action constituted aviolation of Section 8(a)(3) and (1) of the Act.The Respondent's counsel argues that no inferenceshould he drawn herein inasmuch a, the record is devoidof any evidence of antiunion animus manifested towardMrs. Morris or any other union adherent. Counsel for theRespondentalsoadvertstoLozanoEnterprisesv.N.L RB, 357 F.2d 500, 502. UnlikeLozanothe inferencearising herein from the union activity and the followingdischarge is not dissipated by the explanation advanced bythe Respondent for the discharge. I found this explanation'surrounded by an ambience of strain and am convinced itisnot,underallthecircumstances.areasonableexplanation. I am not convinced that Morris was warnedpriortodischarge,noram I convinced that theRespondent in fact dischargedMorris for excessiveabsenteeismaffectingproductionorschedulingrequirements.Nor did the Respondent on this recordprove the existence of a well-established practice ofdischarge in cases such as that of Morris. I am notconvinced, as argued by the Respondent, that Morris wasnot singled out for discharge but was dealt with wholly inaccordancewiththeconsistentapplicationof theCompany's well-known and longstanding policies andpracticeswith respect to absenteeism. It is from theRespondent's act in discharging Morris close on the heelsof her increasing union activity and the election, and thefailureof the reasons advanced for her discharge towithstand scrutiny that the pretextual nature of theallegation of discharge for excessive absenteeism, poorwork habits, and eating on the line is inferred. 1 amconvinced that the Respondent was in fact substantiallyand dominantlymotivatedby its desire to dischargeMorris in order to discourage the union activity of itsemployees protected by the Act and that but for her unionactivityMorris would not have been discharged.THE REvIEDYHaving found that F spondent discriminated in regardto the tenure of employment of Esther Morris bydischarging her because of her union activities, I willrecommend that she be reinstated to her former orsubstantially equivalent position and that the Respondentmake Esther Morris whole for any loss of pay she mayhave suffered because of the discrimination against her by MARYLAND CUP CORP.payment to her of a sum of money equal to that whichshewould normally have earned as wages during theperiod from the discriminatory discharge to the date ofofferof reinstatement,together with interest thereon, lessnet earnings during said period,thebackpay to becomputed on a quarterly basis in the manner establishedby theBoard in F.W.Woolworth Company,90 NLRB289, andN.L.R.B. v. Seven-Up BottlingCo,344 U S.344.CONCLUSIONS OF LAW1.The business operationsof theRespondent constituteand affect trade. trafficand commerce among the severalStates within the meaning of Section 2(6) and(7) of theAct.3952.InternationalUnion of District 50, United MineWorkers of America. is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining,and coercing itsemployees in the exercise of rights guaranteed by Section7 of the Act, the Respondent engaged in, and is engagingin,unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discriminating with regard to the tenure ofemployment of Esther Morris in order to discouragemembership in a labor organization, the Respondentcommitted unfair labor practices within the meaning ofSection 8(a)(3) of the Act.[Recommended Order omitted from publication.]